United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1924
Issued: July 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 22, 2009 appellant filed a timely appeal from the June 25, 2009 decision of the
Office of Workers’ Compensation Programs denying her claim for wage-loss compensation.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof to establish intermittent disability
commencing November 14 through 26, 2008.
FACTUAL HISTORY
On June 10, 2008 appellant, then a 45-year-old clerk, filed an occupational disease claim
alleging that she developed carpal tunnel syndrome as a result of her employment activities. Her
claim was accepted for right forearm strain and right wrist tendinitis. The Office paid
compensation for total disability until appellant returned to work six hours a day with no
restrictions on September 19, 2008. It paid wage-loss compensation for two hours a day
beginning September 19, 2008.

On October 21, 2008 appellant’s treating physician, Dr. A. Diane Obayan, diagnosed
right wrist tendinitis. She stated that appellant could work six hours a day; however, appellant
was restricted from repetitive lifting above 15 pounds and was advised to limit repetitive wrist
movements by 50 percent.
On November 5, 2008 a nurse at the employing establishment health unit stated that
appellant was fit for limited duty until December 5, 2008. Restrictions included no pushing or
pulling more than 10 pounds, limited use of the right arm and hand and reducing repetitive
movement of the right arm and hand by 50 percent.
On November 5, 2008 Dr. Obayan noted that appellant had recently returned to work
without restrictions. She stated that appellant had sustained a repetitive stress injury to the
muscle groups in the right upper extremity as a result of performing most of her duties using
only the right arm. Appellant’s symptoms included recurrence of pain in the forearm and new
pain complaints in the lateral aspect of the wrist with discomfort in her shoulder. Examination
revealed tenderness at the lateral epicondyle. Resistive testing of the wrist extensor muscles
together with passive stretch of the same muscle group reproduced symptoms of pain at the
elbow with radiation into the forearm. Appellant had a positive Finkelstein’s test confirming the
presence of tendinitis in the abductor pollicis longus and extensor pollicis brevis tendons. She
also had limited elevation of the right shoulder. Internal and external rotation movements were
close to normal. Rotator cuff muscle strength was 4/5. Dr. Obayan diagnosed extensor
tendinitis; right de Quervain’s tenosynovitis; right lateral epicondylitis; and right shoulder rotator
cuff tendinitis. She recommended that restrictions be reinstated to include limiting use of the
right arm, reducing repetitive movements of the wrist and arm by 50 percent on the right side and
lifting to no more than 10 to 15 pounds. Dr. Obayan also recommended that appellant be placed
in a position where she could perform most of her job duties with the left arm.
Appellant stopped working on November 14, 2008. She filed a notice of recurrence of
disability on December 2, 2008 alleging intermittent disability commencing November 13, 2008.
In a report dated November 19, 2008, Dr. Obayan stated that appellant developed
significant neck, mid and low back pain due to sitting on a stool and casing mail after she
returned to work in her formal position. The pain progressively worsened until November 13,
2008 when her back allegedly locked up on her. Appellant was sent to the employer’s clinic and
was taken off work. On examination, cervical flexion and left rotation movements were reduced
and resulted in soft tissue neck pain. Spurling’s maneuver was negative for return to class signs.
Strength was 4/5 on the right side due to pain. Sensation was grossly intact. Reflexes were 2+,
brisk but symmetrical. Examination of the right shoulder revealed limited elevation and rotation
movements. Rotator cuff muscle strength was 4+/5. Examination of the back revealed forward
flexion of 90, with increased pain in her lumbosacral spine. Side flexion movements were close
to normal. Straight leg raise was negative. Motor strength was 5/5 in the legs. Sensation was
grossly intact. Reflexes were brisk but symmetrical. There was palpable tightness of muscles in
the cervical spine, interscapular area and lumbosacral spine. Dr. Obayan diagnosed cervical
dorsal lumbar myofascial pain due to work-related activities; extensor tendinitis; right
de Quervain’s tenosynovitis; right lateral epicondylitis; and right shoulder rotator cuff tendinitis.
She stated that appellant could continue to work with her previous restrictions and emphasized

2

that performance of repetitive activities put significant stress on appellant’s musculoskeletal
system.
The Office referred appellant to Dr. B.S. Bohra, an orthopedic surgeon, for a second
opinion examination as to whether she had residuals of the accepted right forearm strain and
wrist tendinitis. In a November 20, 2008 report, Dr. Bohra reviewed the medical record and
history of injury. On examination, the cervical spine revealed no spasms or tenderness of the
trapezius or tenderness and a full range of motion. Axial compression with the cervical spine in
hyperextension and right rotation caused no radiculopathy to the right upper limb. Examination
of the right shoulder showed no evidence of any atrophy of the scapular muscles or the deltoid
and there was no tenderness of the acromioclavicular joint. Active abduction of the right
shoulder was 120 degrees. The range of active movements of the right and the left shoulders
were equal. Forward elevation was 120 degrees. Extension to the right and left was 30 degrees.
Internal and external rotation was equal on both sides and without any pain. Impingement test
was negative. Apprehension test was negative. Examination of the right elbow region showed
no effusion and no swelling. Range of motion was 0 to 130 degrees. There was no evidence of
any localized tenderness in the lateral epicondyle and medial epicondyle of the humerus or in the
distal supracondylar ridge of the humerus on the lateral side or the medial side. Pronation and
supination of the right elbow with elbow flexion of 90 degrees showed identical range of
movements of the right and the left elbow. There was no evidence of any pain during resisted
pronation or supination of the right forearm with the elbow in 90 degrees of flexion. There was
no tenderness in the region of the superior radial ulnar joint or the head of the radius or of any
tendinitis of the triceps or the biceps tendon. Examination of the right wrist showed no evidence
of any tenderness or acute swelling in relation to the tendons in the extensor compartment of the
wrist or the flexor carpi radialis or the flexor carpi ulnaris tendons. There was no evidence of
tenosynovitis in any of the tendons of the wrist on the right side. Range of motion was normal.
Watson test was negative. There was no evidence of any localized tenderness of the carpal
bones. Tinel’s sign was negative. On compression test for the median nerve at the wrist she
complained of pain in the first web space and the right forearm and the arm region which
indicated a negative compression test for the carpal tunnel. Dr. Bohra noted that an
electromyogram of the right upper extremity was negative for any cervical radiculopathy or
carpal tunnel syndrome. He found no evidence of any disease process that required work
limitations. Dr. Bohra advised that appellant was capable of performing her date-of-injury
position and that no further treatment was indicated. He did not address the issue of her
disability for work during the period in question.
On December 10, 2008 Dr. Obayan recommended continuing work restrictions. She did
not address appellant’s ability to work during the period in question.
By decision dated January 9, 2009, the Office denied appellant’s claim. It noted that it
paid her two hours a day from November 14 to 26, 2008. The medical evidence was found
insufficient to establish disability for the remaining time claimed.

3

Appellant submitted a work slip dated November 26, 2008 from Dr. Obayan. The form
indicated that she was seen in her physician’s office that date and should engage in “no activity
after injection.”1
On January 14, 2009 appellant requested a telephonic hearing. She submitted a
January 7, 2009 slip from Dr. Obayan reflecting that she was disabled from January 2
through 7, 2009. On January 7, 2009 Dr. Obayan opined that appellant could return to work with
restrictions.
In statements dated December 8 and 15, 2008, appellant advised that she worked until
November 13, 2008, when she was sent home by the employing establishment medical unit. Her
arm had become swollen and she had experienced pain in her shoulder and back. Appellant
stated that her physician restricted her to six hours a day on November 19, 2008. She contended
that she provided adequate documentation to support disability for the period claimed. The
record contains a notification of absence dated November 13, 2008, which contains appellant’s
statement that she was sent home from work by “medical” on that date.
On January 27, 2009 the Office asked Dr. Obayan to provide a rationalized opinion
explaining how the conditions diagnosed on November 19, 2008, including cervical dorsal
lumbar myofascial pain due to work-related activities; extensor tendinitis; right de Quervain’s
tenosynovitis; right lateral epicondylitis; and right shoulder rotator cuff tendinitis, were causally
related to appellant’s accepted forearm strain and wrist tendinitis. Dr. Obayan was provided with
a copy of Dr. Bohra’s November 20, 2008 report for review and comment.
In a November 21, 2008 disability slip, Dr. Anthony F. Harris, a treating physician, noted
that appellant was totally disabled from November 13 through 26, 2008. He stated that she
would be physically able to return to work with restrictions. In a December 8, 2008 disability
certificate, Dr. Harris reiterated his statement that appellant was disabled from November 13
through 26, 2008. He diagnosed tendinitis of the right wrist.2
At a May 11, 2009 telephonic hearing, appellant testified that while engaging in
repetitive work activities on November 13, 2008, her right arm and shoulder began burning and
tingling and she became unable to work. She sought treatment from Dr. Raymond Edison, a
treating physician, who instructed her to stop work in order to avoid aggravating her shoulder
condition. Appellant and her representative stated that they would provide a copy of
Dr. Edison’s report concerning the November 13 or 14, 2008 visit. The hearing representative

1

The record contains additional reports from Dr. Obayan, which do not address the period in question.

2

The Office found a conflict in medical opinion as to whether appellant had continuing residuals due to her
accepted employment injury. Appellant was referred to Dr. Michael Kosinski, a Board-certified orthopedic surgeon,
in order to resolve the conflict. In a report dated June 8, 2009, Dr. Kosinski stated that she had lateral epicondylitis,
right elbow. He found no clinical evidence of carpal tunnel syndrome or cubital tunnel syndrome bilaterally.
Dr. Kosinski noted that, by history, she also had extensor tenosynovitis of the wrist and possibly intersection
syndrome. He did not address the issue of appellant’s disability from November 14 through 26, 2008.

4

advised that the record would be held open for 30 days for the submission of additional
evidence.3
By decision dated June 25, 2009, the hearing representative affirmed the January 9, 2009
decision on the grounds that the medical evidence of record was insufficient to establish that
appellant was disabled for the hours not accepted as employment related.
LEGAL PRECEDENT
For each period of disability claimed, appellant has the burden of proving by the
preponderance of the reliable, probative and substantial evidence that she is disabled for work as
a result of his employment injury.4 The Board will not require the Office to pay compensation in
the absence of medical evidence directly addressing the particular period of disability for which
compensation is sought. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.5
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work. Appellant’s burden of proving that she was disabled on
particular dates requires that she furnish medical evidence from a physician who, on the basis of
a complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and supports that conclusion with medical reasoning.6
Where no such rationale is present, the medical evidence is of diminished probative value.7
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.8 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which she claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound medical reasoning.9 Where no such rationale is present,
medical evidence is of diminished probative value.10 To establish that a claimed recurrence of
3

The Board notes that the record does not contain a report from Dr. Edison.

4

Fereidoon Kharabi, 52 ECAB 291 (2001); see also David H. Goss, 32 ECAB 24 (1980).

5

Fereidoon Kharabi, supra note 4.

6

Ronald A. Eldridge, 53 ECAB 218 (2001).

7

Mary A. Ceglia, 55 ECAB 626 (2004).

8

20 C.F.R. § 10.5(x).

9

Supra note 7.

10

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

5

the condition was caused by the accepted injury, medical evidence of bridging symptoms
between the present condition and the accepted injury must support the physician’s conclusion of
a causal relationship.11
ANALYSIS
Appellant claimed wage-loss compensation for disability from November 14 to 28, 2008
due to her accepted occupational injury. The Board finds, however, that she failed to submit
sufficient medical evidence to establish her disability for this period other than the two hours a
day accepted by the Office.
Dr. Obayan’s reports do not establish that appellant was disabled during the claimed
period. On November 5, 2008 she noted that appellant had recently returned to work without
restrictions and that appellant had sustained a repetitive stress injury to most muscle groups in
the right upper extremity as a result of her duties using only the right arm. Appellant’s
symptoms included recurrence of pain in the forearm, development of new pain problems in the
lateral aspect of the wrist and more discomfort in her shoulder. Dr. Obayan diagnosed extensor
tendinitis; right de Quervain’s tenosynovitis, right lateral epicondylitis and right shoulder rotator
cuff tendinitis. She did not, however, address appellant’s disability for the period claimed or
how it related to the conditions accepted by the Office. Rather, Dr. Obayan opined that appellant
could work with restrictions, including limiting use of the right arm, reducing repetitive
movements of the wrist and arm by 50 percent on the right side and lifting no more than 10 to 15
pounds. On November 19, 2008 she stated that appellant developed significant neck, mid and
low back pain while sitting on a stool and casing mail. Dr. Obayan again opined that appellant
could continue to work within her restrictions. While she emphasized that performance of
repetitive activities put significant stress on appellant’s musculoskeletal system, she did not
specifically address whether appellant was disabled from work, as required.12 In a November 26,
2008 work slip, Dr. Obayan advised that appellant was treated on that date and that she should
engage in “no activity after injection.” The Board notes that appellant may be entitled to
compensation for time missed from work for a medical appointment; however, the November 26,
2008 work slip does not contain any opinion that she was totally disabled from work due to her
accepted injury. Therefore, it is of limited probative value and is insufficient to establish
appellant’s claim. The remaining reports from Dr. Obayan do not address the claimed period of
disability and are of diminished probative value.
In a November 20, 2008 report, Dr. Bohra, a second opinion physician, found no
evidence of any disease process that required any work limitations. He opined that appellant was
capable of performing the duties of her date-of-injury position and that no further treatment was
warranted. Although Dr. Bohra did not specifically address her claimed disability for work
during the period in question, his report supports her general ability to work rather than her
disability.13
11

C.W., 60 ECAB ___ (Docket No. 07-1816, issued January 16, 2009).

12

See supra note 3 and accompanying text.

13

The Board notes that Dr. Bohra’s examination occurred during the period of appellant’s claimed disability.

6

In November 21 and December 8, 2008 disability slips, Dr. Harris stated that appellant
was totally disabled from November 13 through 26, 2008. He did not, however, provide a
history of injury, examination findings or any explanation as to how her disabling condition was
causally related to her accepted injury. Therefore, Dr. Harris’ opinion is of diminished probative
value.14
Appellant submitted reports from a nurse at the employer’s health unit. A nurse is not
defined as “physician” under the Federal Employees’ Compensation Act. These reports do not
constitute probative medical opinion evidence.15 The remaining medical evidence of record,
which includes test results, which does not contain an opinion on causal relationship, is
insufficient to establish appellant’s compensation claim.
The evidence of record also fails to establish that appellant sustained a recurrence of
disability. A recurrence of disability means an inability to work after an employee has returned
to work, caused by a spontaneous change in a medical condition resulting from a previous injury
or illness without a new or intervening injury.16 To establish that a claimed recurrence of a
condition was caused by the accepted injury, medical evidence of bridging symptoms between
the present condition and the accepted injury must support the physician’s conclusion of causal
relationship.17 As noted, appellant has alleged that she sustained a repetitive stress injury to the
right upper extremity as a result of performing her employment duties after returning to work
without restrictions. She and her physician have asserted that her work activities exacerbated her
prior right upper extremity condition. As appellant submitted no medical evidence that
established a spontaneous change in her medical condition resulting from the accepted injury,
she did not meet her burden of proof to establish that she sustained a recurrence of disability.
Appellant had the burden of proving by the preponderance of the reliable, probative and
substantial evidence that she was disabled for work as a result of her employment injury. For the
reasons stated above, the Board finds that appellant failed to sustain her burden of proof to
establish that she was totally disabled due to her accepted employment condition during the
claimed period.18
On appeal, counsel contends that the hearing representative’s June 25, 2009 decision was
contrary to fact and law. For reasons stated, the Board finds that appellant did not submit
sufficient medical evidence to support her claim.

14

Supra note 7.

15

Section 8101(2) of the Act provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law.”
16

See supra note 4 and accompanying text.

17

C.W., supra note 11.

18

See Fereidoon Kharabi, supra note 4.

7

CONCLUSION
The Board finds that appellant has not established intermittent disability from
November 14, 2008 other than the two hours a day accepted by the Office to
November 26, 2008.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 7, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

